UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA
                                                                                           FILED
                                                                                             APR 2 0 2010
Habtamu Daniel,                                  )                                     Clerk, U.S. District & Bankruptcy
                                                 )                                    Courts for the District of Columbia
                 Plaintiff,                      )
                                                 )
                 v.                              )
                                                 )
                                                         Civil Action No.
                                                                                     10 0613
D.C. Public Housing Authority,                   )
                                                 )
                 Defendant.                      )


                                      MEMORANDUM OPINION

          The plaintiff has filed a pro se complaint and an application to proceed in forma pauperis.

The application will be granted and the complaint will be dismissed for lack of jurisdiction.

          In his complaint, the plaintiff alleges that he filed an application with the defendant in

2004 seeking low income public housing and was interviewed in 2007, but despite asking for

priority treatment due to being mentally ill and living in a shelter, he has not yet been placed in

public housing. Compi. at 1. As relief, the plaintiff "want [s] the court to force this agency and to

offer me a house with the rent paid since I had an interview in 2007." Id.

          Unlike state courts of general jurisdiction, federal district courts have limited jurisdiction.

A federal district court has jurisdiction in civil actions arising under the Constitution, laws or

treaties of the United States. See 28 U.S.C. § 1331. Here, however, the complaint appears to

arise from the alleged decisions made by the District of Columbia Housing Authority, which is a

department of the government of the District of Columbia, not a federal agency or department.

The allegations in the complaint regarding the plaintiff s application for low income public

housing do not appear to allege a violation of the Constitution, laws or treaties of the United

States.
       A federal district court also has jurisdiction over civil actions in matters where the

controversy exceeds $75,000 and where there is complete diversity of citizenship among the

parties. See 28 U.S.C. § 1332(a). Here, it appears that the plaintiff and the defendant are both

citizens of the District of Columbia, not of different states. In addition, the plaintiff has not

alleged that the amount in controversy is greater than $75,000.

       Accordingly, the Court will dismiss the complaint, without prejudice, for lack of subject

matter jurisdiction. A separate order accompanies this memorandum opinion.




Date: C'1~ (2.. f ").. () rD




                                                  2